The defendant admits that on April 2d 1919, he stole books exposed for sale and of the value of less than $15, and that he was caught in the act by the owner of the books. He contends that this theft was not a felony, and therefore the owner of the books, since he was only a private person without a warrant in legal form, had no lawful right to arrest him or to *Page 137 
detain him until a police officer could be got to arrest him. Hence, he argues, the acts of Scalley, the owner of the stolen books, constituted an assault upon the defendant which he was justified in resisting as he did; and when the plaintiff took hold of his coat in her attempt to assist and protect her employer, she committed another and independent assault on the defendant, against which he had a lawful right to defend himself in the manner he chose. The defendant claims that his crime was "petty larceny," because by statute it is punishable by a fine of not more than $100 and imprisonment for not more than sixty days, or both. He contends that this crime is only a misdemeanor, and for an offense of such low degree, a private person without a proper warrant may not arrest or detain the offender.
The admitted crime was theft. In 1795 our court declared: "When a theft is committed, the owner of the goods stolen, may pursue and take the goods and the thief; and so may any other person with authority from the owner; or even without, and tender the thief to justice, and he will be excusable provided the person taken is found guilty. Stealing is a crime so odious in itself and so destructive to the well-being of society, that every good citizen ought to assist in arresting the thief in his flight." Wrexford v. Smith, 2 Root, 171.
These principles of our common law have been respected and acted upon by our people since the earliest times, both under the Colonial charter and under the Constitution which superseded it in 1818. They are well calculated to secure the safety of the public and the efficient execution of public justice, while they protect the security of the citizen against unwarrantable restraints upon his personal liberty.
In this case Scalley, in whose presence the defendant had committed a theft, had the legal right to arrest and *Page 138 
hold him until a peace officer could be found to take him into custody. The plaintiff also, in whose presence the crime had taken place, had the right either to make the arrest and detention herself, or to assist Scalley in his undertaking.
When the defendant resisted the attempt of Scalley to arrest him, and choked and threw Scalley on the floor, he was committing a breach of the peace. He had no right to resist Scalley's reasonable efforts to arrest and detain him; and if he had any right of resistance or self-defense, he had gone far beyond its limits when he used brutal and unnecessary violence. "Every force and violence," said Lord Mansfield, "is a breach of the peace." Rex v. Storr, 3 Burrow's (King's Bench) 1698, 1701 (97 Reprint, 1053). "The peace" is that state and sense of safety which is necessary to the comfort and happiness of every citizen, and which government is instituted to secure. It is not the doctrine of the law that there is no breach of the peace unless the public repose is disturbed. Regardless of the character of the crime of larceny of which he was guilty, the defendant then became guilty of a misdemeanor of a kind that made it the right and duty of any private person to arrest him without a warrant. Knot v. Gay, 1 Root, 66; General Statutes, § 6343; 5 Corpus Juris, 413; 2 Ruling Case Law, 449, 450; 1 Bishop, New Crim. Law, § 550; 1 Bishop, New Crim. Procedure, §§ 164(1), 166(2);Palmer v. Maine Central R. Co., 92 Me. 399, 409,42 A. 800; Vorhees on Arrest (2d Ed.) § 117. The principle supporting this law is thus described in 1 Bishop, New Crim. Procedure, § 171: "The doctrine would seem to be that one who sees another committing a crime should do something to prevent it; or, failing in this, should bring him to justice. Passing over those high crimes in which the neglect of this duty is *Page 139 
indictable, to those of a lower grade wherein the duty is a mere moral one, the reason of the thing would seem to be that the law will permit the person to discharge this moral duty by interfering, if disposed, to prevent the commission of the crime, or to arrest the doer, or both. Yet it might not allow this duty to be carried to all lengths. If the thing done was notmalum in se, but only malum prohibitum, or was of a nature not immediately disturbing the public repose, and not offending public morals, or the like, so injudicious would it be to make the arrest without a warrant, by a private person, when no perceptible harm would come from the delay necessary to call in public authority, that the courts could hardly be expected to sanction such an arrest."
In any aspect which the facts in this case present, it is evident that the plaintiff was at least justified in taking hold of the defendant's coat. Therefore when he repelled her attempted interference by seizing her wrist with such force that he dislocated the joint and threw her over a gas stove upon the floor, he made an inexcusable assault upon her. No such force was necessary to repel the efforts of a small, fragile woman; there was no occasion to use upon her in this manner the strength of a trained acrobat in fine physical condition. The trial court properly found that such an assault was wanton and reckless. Hence, punitive or exemplary damages were lawfully awarded. Maisenbacker
v. Society Concordia, 71 Conn. 369, 378,42 A. 67; Hanna v. Sweeney, 78 Conn. 492, 62 A. 785. The award of such damages must be confined to the expenses of litigation in excess of the taxable costs. It is not necessary or usual to prove what such expenses actually were; but it is not erroneous to admit evidence relative to the amount. Bennett v. Gibbons, 55 Conn. 450,452, 12 A. 99. *Page 140 
The appellant claims that the court erred in failing to hold that it was the plaintiff's duty to make all reasonable efforts "to relieve herself of her disability." We do not understand that the court failed in that respect. The facts are that at a time when her injuries were not regarded as serious, a physician suggested that an X-ray picture of her wrist might be taken, but he did not advise it then or follow up his suggestion afterward. He did not at any time advise a surgical operation, because her nervous condition resulting from her injuries was such that he could not advise her to submit to the necessary anaesthetic. It does not appear that a surgical operation would have restored her wrist to its natural functions. The possibility of a cure was doubtful. The facts warranted the conclusion of the trial court that the injuries of the plaintiff, without her fault, were of such a permanent character as to prevent her pursuing hereafter the occupation by which she had earned her living. She had continuously followed that occupation about twelve years, earning on an average of $20 for six days' work; and that in spite of repeated attempts, she had been able to work only about thirty-eight of the more than one hundred weeks that intervened between the day of the assault upon her and the time of trial. Thus she seems to have lost about $1,200 in earnings. She finally ceased to attempt to do the work she had been doing by advice of her physician, in whose opinion a prolonged rest might remedy her injury. During this indefinite time she must suffer additional loss of earnings. Besides compensation for these losses, she is entitled to recover for the intense pain she has suffered from time to time during two years, and also the exemplary damages which might properly be allowed. What these sums should be must be determined by the reasonable discretion of the trial court. With the facts before us, we *Page 141 
cannot say that that discretion was misused in the judgment rendered.
It is found that the plaintiff ceased to work in November, 1920, by advice of her physician for the purpose of allowing her wrist a prolonged rest which might remedy the injury it had sustained. Evidence of her inability to work after that time was not remote, but quite pertinent to prove that she was not negligent or unreasonable in using care to make the consequences of her injury as small as possible.
Having thus considered all of the assignments of error which were deemed worthy of presentation in the appellant's brief, we find that in the conclusion of the trial court.
   There is no error.
In this opinion the other judges concurred.